Exhibit 10.1

 



January 31, 2018

 

Via Email: bretc@ageagle.com

 

AgEagle Aerial Systems, Inc.

Bret Chilcott, CEO

South 4th Street

Neodesha, KS 66757

 

RE:Agreement and Plan of Merger (the “Merger Agreement”) dated October 19, 2017
by and between EnerJex Resources, Inc., AgEagle Merger Sub, Inc., AgEagle Aerial
Systems, Inc., and Brett Chilcott as Shareholder’s Representative

 

Dear Mr. Chilcott:

 

Pursuant to Section 7.01(b) of the Merger Agreement, EnerJex Resources, Inc.
hereby notifies you of the extension of the End Date as defined in the Merger
Agreement, to March 31, 2018.

 

 



  Sincerely,       ENERJEX RESOURCES, INC.               /s/ Louis G. Schott  
Interim Chief Executive Officer



 

 

cc: Via Electronic Mail

 

Mitchell S. Nussbaum, Esq., Loeb & Loeb LLP <mnussbaum@loeb.com>

 

 



 

